Citation Nr: 0402545	
Decision Date: 01/27/04    Archive Date: 02/05/04	

DOCKET NO.  03-02 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Chapter 31 benefits, including whether the overpayment was 
properly created.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran retired in August 1998, after more than 20 years 
of active service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied waiver of recovery of an 
overpayment of Chapter 31 benefits in the calculated amount 
of $9,644.35.  


FINDING OF FACT

The overpayment was created as a result of sole VA error.


CONCLUSION OF LAW

The continuing award of Chapter 31 benefits, after 
reinstatement of Chapter 30 benefits, was due to sole VA 
error, and the resulting overpayment was improperly created.  
38 U.S.C.A. §§ 5107, 5113, 3033, 3681 (West 2002); 38 C.F.R. 
§§ 21.324(l)(2), 21.7143(1) (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board observes that the Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. § 5100 et seq. (West 
2002), is not applicable to the issue currently before the 
Board.  See Barger v. Principi, 16 Vet. App. 132 (2002).

The essential pertinent facts in this case are not in 
dispute.  The record reflects that the veteran was awarded 
Chapter 30 benefits in May 1999.  He subsequently requested 
that he be awarded Chapter 31 benefits retroactive to May 
1999.  He was awarded Chapter 31 benefits retroactive to May 
1999.  This resulted in creation of an overpayment of Chapter 
30 benefits.  However, checks relating to the retroactive 
award of Chapter 31 benefits were returned and this cleared 
the Chapter 30 debt that had been created as a result of the 
retroactive Chapter 31 award.  Then, the veteran requested 
that his Chapter 30 benefits be retroactively reinstated.  
Prior to the reinstatement of his Chapter 31 benefits his 
prior Chapter 30 debt had been cleared because of the return 
of the retroactive Chapter 31 benefits.  Therefore, there was 
no Chapter 30 debt at that time.  His Chapter 30 benefits 
were reinstated prior to the termination of the veteran's 
Chapter 31 benefits being stopped so there was no Chapter 31 
debt at the time of the reinstatement of the Chapter 30 
benefits.

Payment of educational assistance shall not be duplicated.  
An individual who establishes entitlement under Chapter 30 
shall not be eligible to receive educational assistance under 
Chapter 31 at the same time.  38 C.F.R. § 21.743(a)(1).  
Therefore, at the time the veteran's Chapter 30 benefits were 
retroactively reinstated he was no longer entitled to Chapter 
31 benefits.  Thus, his continuing award of Chapter 31 
benefits, at the time of the reinstatement of his Chapter 30 
benefits, was an erroneous award.

The effective date of the reduction of a Chapter 31 award 
will be the date of last payment on an erroneous award based 
solely on administrative error or an error in judgment by a 
VA employee.  38 C.F.R. § 21.324(l)(2).  

Since the veteran's Chapter 31 benefits continued at the time 
of his award of Chapter 30 benefits, the award of Chapter 31 
benefits became an erroneous award.  Since it was an 
erroneous award the effective date of the reduction of the 
Chapter 31 benefits is the date of last payment.  The only 
reason that the overpayment was created was the VA's failure 
to timely and properly terminate the veteran's Chapter 31 
benefits, creating an overpayment that could have been 
recouped from his retroactive award of reinstated Chapter 30 
benefits.  The veteran was not responsible in any way for the 
timing of the award actions that resulted in creation of an 
overpayment of Chapter 31 benefits.  Accordingly, there was 
no overpayment of Chapter 31 benefits because the 
preponderance of the evidence shows that the erroneous award 
was a result of sole VA error.  




ORDER

The overpayment created as a result of the retroactive 
reduction of the veteran's Chapter 31 benefits was due to 
sole VA error and the overpayment was not properly created.  
The appeal is granted.  




	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



